  Case 19-23483             Doc 29         Filed 10/21/19 Entered 10/21/19 10:51:22                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: DOREEN D MCLEAN                                               ) Case No. 19 B 23483
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: JACK B SCHMETTERER

                                                     NOTICE OF MOTION

   DOREEN D MCLEAN                                                                 CUTLER & ASSOC
                                                                                   via Clerk's ECF noticing procedures
   1615 FOWLER AVE
   EVANSTON, IL 60201

   Please take notice that on November 13, 2019 at 11:00 am my designee or I will appear before the
   Honorable Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and
   present the motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on October
   21, 2019.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On August 20, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend Schedule I to complet Part 1, remove general assistance, provide proof of income and proof of
   contribution along with proof that daughter and sister have the ability to contribute and amend Plan as
   follows: Part 2.3 insert tax refund language, 3.2 list the collateral, 4.4 increase the amount to be paid, Part 8
   correct name of creditor as per its proof of claim.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
